Restriction & Species Election
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	Claims 3 and 6-8 have been amended via the amendment filed 10/02/18.
	New claims 9-14 have been added via the amendment filed 10/02/18.
Claims 1-14 are pending.
2)	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”).  Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
3)	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.  Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
4)	Restriction is required under 35 U.S.C § 121 and 372.
	The instant application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Claims 1 and 3-7, drawn to a conjugate comprising a carrier protein and a serotype III GBS capsular polysaccharide fragment having 2-11 repeat units and a glycosylation degree of 2-9 and a composition comprising the same.  
Claims 2 and 9-13, drawn to a conjugate of the formula (I) and a composition comprising the same.
Claim 8, drawn to a method of raising an immune response comprising administering the composition of invention I.
Claim 14, drawn to a method of raising an immune response comprising administering the composition of invention II.
5)	Inventions I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The special technical feature of the first claimed product is a conjugate comprising a carrier protein and a serotype III GBS capsular polysaccharide fragment having 2-11 repeat units and a glycosylation degree of 2-9. However, such a product was known in the art at the time of the invention as taught by Zou et al. Carbohydrate Research 309: 297-301, 1998 (Applicants’ IDS) as is set forth in the Written Opinion of the International Search Report that is of record.  Therefore, the special technical feature does not define over the prior art.  Although the product and the method of using the product are a permitted combination under PCT Rule 13.2, in the instant case, since the claimed product of invention I was known in the art, the special technical feature is not a unifying feature. Technically, the absence of special technical feature permits the separation of method of using the product from the product itself. 
Notice of Possible Rejoinder
6)	The Office has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
7)	This application contains claims directed to more than one species of the generic invention.  The conjugate species recited in claim 2 are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common structural, immunogenic and/or immunospecific characteristics:  
	(A) Conjugate having the formula (I) wherein X is as set forth in (i); (B) Conjugate having the formula (I) wherein X is as set forth in (ii); and (C) Conjugate having the formula (I) wherein X is as set forth in (iii).
8)	This application contains claims directed to more than one species of the generic invention.  The carrier protein species recited in claims 3 and 9 are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, the species lack the same or corresponding special technical features as these species do not share significant common structure:  
	(i)  Diphtheria toxoid and CRM197; and (ii)  Tetanus toxoid.
9)	Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention and an election of each species corresponding to the elected invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of 
	Should Applicants traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103(a) of the other invention. 
10)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

November, 2021